Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed July 6, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed July 6, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 10-11, and 19 are amended. Claims 26-29 are newly added.
	Claims 1-29 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 11-14, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher et al. (U.S. Patent Application 20150262286 A1, hereinafter “Cypher”) in view of Reddit (https://www.reddit.com/r/interestingasfuck/comments
/5pxeow/led_screen_backsplash/, dated January 25, 2017, downloaded from the web 7/13/22, and confirmed at https://web.archive.org/web/2017*/https://www.reddit.com
/r/interestingasfuck/comments/5pxeow/led_screen_backsplash/).

Regarding Claim 11 (Currently Amended), Cypher teaches an interactive display assembly (Fig 6A,6B par 0076 interactive wall display 110) comprising: 

a touchscreen overlaying at least a portion of the elongated continuous display area to define an interactive display area (par 0039 the display unit 116 is a touch-capacitive display surface capable of receiving and processing input from individuals); and 
a controller (Fig.8, [0088], "the controller 802 may represent a set of logic (e.g., executable software instructions) and the corresponding hardware (e.g., memory and processor) for executing the set of logic") configured to: 
receive a first communication from the touchscreen in response to a touch event at the interactive display area on the touchscreen (par 0081 a touch gesture by the user at the interactive display is received and processed); and 
transmit a second communication to at least one of the plurality of display devices to display an image at an underlying location of the touch event (par 0081 a GUI element is expanded, collapsed, or moved in confirmation of the user gesture input).
However, Cypher appears not to expressly teach the plurality of display devices make up a backsplash, the backsplash being configured to be mounted in a kitchen environment behind and perpendicular to a horizontal countertop to protect a wall therebehind.
Reddit teaches a backsplash, the backsplash being configured to be mounted in a kitchen environment behind and perpendicular to a horizontal countertop to protect a wall therebehind (the video teaches such).
Cypher and Reddit are analogous art as they each pertain to wall display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Cypher with the inclusion of the placement in a backsplash environment of Reddit. The motivation would have been in order to provide an interesting and useful kitchen upgrade.

Regarding Claim 12 (Original), Cypher as modified teaches the interactive display assembly of claim 11, wherein 
the plurality of display devices comprises at least two LED display panels (Cypher par 0039 the display may comprise multiple display units; the display units may be LED display units; the display units may comprise touch-capacitive surfaces).

Regarding Claim 13 (Original), Cypher as modified teaches the interactive display assembly of claim 11, wherein 
the touchscreen is disposed over at least two display panels of the plurality of display devices (Cypher par 0039 the display may comprise multiple display units; the display units may be LED display units; the display units may comprise touch-capacitive surfaces).

Regarding Claim 14 (Original), Cypher teaches the interactive display assembly of claim 11, wherein 
the touchscreen comprises a capacitive touch panel (Cypher par 0039 the display unit 116 is a touch-capacitive display surface capable of receiving and processing input from individuals).

Regarding Claim 21 (Original), Cypher as modified teaches the interactive display assembly of claim 11, further comprising 
a sensor having a sensor field configured to encompass an area near the touchscreen (Cypher Fig 7 par 0086 the camera 804 may be configured such that the image feed captured from the camera 804 is presented within the display unit 800 to provide the mirrored reflection [of a user proximate the touchscreen, par 0081]), wherein 
the sensor is configured to identify a user near a section of the elongated continuous display area (Cypher par 0108 authentication module 812 may identify the individual by performing facial recognition analysis on image data received from the camera 804).

Regarding Claim 23 (Original), Cypher as modified teaches the interactive display assembly of claim 21, wherein 
the sensor comprises at least one of a camera (Cypher par 0085 camera), a thermal imager (Cypher par 0077 PIR sensor), a microphone, an occupancy sensor, or a wireless receiver.

Claims 1-6, 8-10, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher et al. (U.S. Patent Application 20150262286 A1, hereinafter “Cypher”) in view of Barkay et al. (U.S. Patent Application 20130053068 A1, hereinafter “Barkay”) and further in view of Reddit (https://www.reddit.com/r/interestingasfuck/
comments/5pxeow/led_screen_backsplash/, dated January 25, 2017, downloaded from the web 7/13/22, and confirmed at https://web.archive.org/web/2017*/
https://www.reddit.com/r/interestingasfuck/comments/5pxeow/led_screen_backsplash/).

Regarding Claim 1 (Currently Amended), Cypher teaches a system comprising: 

a sensor having a sensor field configured to capture users at or near the interactive display area of the touchscreen (Fig.6A, [0077], “The interactive wall display 110 may be configured to detect the presence of a proximate individual. To this end, the interactive wall display 116 may employ any number of sensors to detect the presence of an individual such as, for example, motions sensors (e.g., Microsoft Kinect, Passive infrared {PIR}, Ultrasonic, Microwave, or Tomographic motion detectors}, heat sensors, noise sensors, GPS, or any combination thereof. Consistent with some embodiments, the detection of an individual proximate to the interactive wall display 116 may result in a change in the content being displayed.”}; and 
a controller (Fig.8, [0088], "the controller 802 may represent a set of logic (e.g., executable software instructions) and the corresponding hardware (e.g., memory and processor) for executing the set of logic"), configured to: 
receive a sensor signal from the sensor monitoring of the sensor field (Fig.6A, [0077], "The interactive wall display 110 may be configured to detect the presence of a proximate individual. To this end, the interactive wall display 110 may employ any number of sensors to detect the presence of an individual such as, for example, motion sensors (e.g., Microsoft Kinect, Passive infrared (PIR), Ultrasonic, Microwave, or Tomographic motion detectors), heat sensors, noise sensors, GPS, or any combination thereof. Consistent with some embodiments, the detection of an individual proximate to the interactive wall display 110 may result in a change in the content being displayed'); 
determine a first location of a first user relative to the elongated display based on the received sensor signal (Fig 8 par 0109 an item of interest may be identified based on the individual looking at the item, e.g., based on his presence in front of the item as determined by data received from the camera or the motion sensor); 
identify a characteristic of the first user based on the received sensor signal (par 0107 the authentication module 812 may identify the individual (by performing facial recognition analysis on image data received from the camera 804); Claim 7), wherein 
the characteristic corresponds with a first user profile (par 0108 user identity characteristic corresponds to user profile; Claim 7); and 
transmit an initiation communication to the elongated display (par 0103 customization module of the controller communicates with the interface module of the controller to provide the GUI) to display a first image at a section of the interactive display area near the location of the first user (Fig 6B par 0078 GUI 600 is presented by the interactive wall display 110 in response to detecting the presence [location proximate the display] of an individual 602), wherein the first image corresponds with a preselected setting of the first user profile (par 0079 user data may be used by the interactive wall display 110 to provide a personalized GUI that is customized to the preference of the user).
However, Cypher appears not to expressly teach the plurality of display devices make up a backsplash, the backsplash being configured to be mounted in a kitchen environment behind and perpendicular to a horizontal countertop to protect a wall therebehind; and a multi-user interactive display area that is accessible simultaneously by at least two users.
Barkay teaches a multi-user interactive display area that is accessible simultaneously by at least two users (Fig 1 shows such; par 0017 first user and second user near display area comprising displays 24, 25, 26, each with a camera 51 for imaging user gestures).
Cypher and Barkay are analogous art as they each pertain to interactive display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Cypher with the inclusion of the second user interaction detection and response of Barkay. The motivation would have been in order to provide multiple display interaction locations in a multi-user environment such as a restaurant (Barkay par 0018).
Reddit teaches a backsplash, the backsplash being configured to be mounted in a kitchen environment behind and perpendicular to a horizontal countertop to protect a wall therebehind (the video teaches such).
Cypher Barkay and Reddit are analogous art as they each pertain to wall display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Cypher/Barkay with the inclusion of the placement in a backsplash environment of Reddit. The motivation would have been in order to provide an interesting and useful kitchen upgrade.

Regarding Claim 2 (Original), Cypher as modified teaches the system of claim 1, wherein 
the controller is further configured to: 
receive a gesture communication from the touchscreen in response to a gesture by the first user at the interactive display area (Cypher par 0081 a touch gesture by the user at the interactive display is received and processed); and 
transmit a responsive communication to the elongated display to display a second image that confirms the gesture provided by the first user (Cypher par 0081 a GUI element is expanded, collapsed, or moved in confirmation of the user gesture input).

Regarding Claim 3 (Original), Cypher as modified teaches the system of claim 1, wherein 
the controller is further configured to: 
determine a second location of a second user at or near the interactive display area, while the first user is also located at or near the interactive display area (Barkay Fig 1 shows such; par 0017 first user and second user near display area comprising displays 24, 25, 26, each with a camera 51 for imaging user gestures); and 
identify a characteristic of the second user based on the sensor signal (Barkay par 0008 user facial, body language, or gesture characteristics are identified based on the camera signal; par 0029 as user 130 enters the restaurant, a camera 51 comprised in gesture recognition system 50 acquires images of her and sends the images to computer system 40. The computer system processes the images and identifies her responsive to her facial features in the images and her personal profile and welcomes her by name with a greeting displayed on video screen 25).
Cypher Reddit and Barkay are analogous art as they each pertain to interactive display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Cypher/Reddit with the inclusion of the second user interaction detection and response of Barkay. The motivation would have been in order to provide multiple display interaction locations in a multi-user environment such as a restaurant (Barkay par 0018).

Regarding Claim 4 (Original), Cypher as modified teaches the system of claim 3, wherein 
the controller is further configured to transmit an initiation communication to the elongated display to display a second image at a second section of the interactive display area near the location of the second user (Barkay par 0029 as user 130 enters the restaurant, a camera 51 comprised in gesture recognition system 50 acquires images of her and sends the images to computer system 40. The computer system processes the images and identifies her responsive to her facial features in the images and her personal profile and welcomes her by name with a greeting displayed on video screen 25).
Cypher Reddit and Barkay are analogous art as they each pertain to interactive display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Cypher/ Reddit with the inclusion of the second user interaction detection and response of Barkay. The motivation would have been in order to provide multiple display interaction locations in a multi-user environment such as a restaurant (Barkay par 0018).

Regarding Claim 5 (Original), Cypher as modified teaches the system of claim 1, wherein 
the elongated display is configured to be disposed at a wall (Fig 6A,6B par 0075 The interactive wall display 110 may occupy at least a portion of a wall of the interior or exterior of a retail store), and wherein 
the elongated display comprises a plurality of sections disposed horizontally along the multi-user interactive display area (Cypher Fig 6A display unit 116 in which a plurality of sections disposed horizontally are shown; par 0039 interactive wall display 110 and the interactive product display 114 include at least one [i.e. three as suggested by Fig 6A] display unit 116).

Regarding Claim 6 (Original), Cypher as modified teaches the system of claim 1, wherein 
the first image includes a control interface (Cypher par 0078 FIG. 6B is a diagram illustrating a GUI being presented by the interactive wall display 110 in response to detecting the presence of an individual 602; at least par 0081 the individual 704 may interact directly with the GUI (e.g., expand, collapse, or move to another location) using touch gestures).

Regarding Claim 8 (Original), Cypher as modified teaches the system of claim 1, wherein 
the elongated display comprises a plurality of display devices arranged side-by-side (Cypher Fig 6A display unit 116 in which a plurality of sections disposed horizontally are shown; par 0039 interactive wall display 110 and the interactive product display 114 include at least one [i.e. three as suggested by Fig 6A] display unit 116) and a capacitive touch screen disposed over at least a portion of the plurality of display devices to define the interactive display area (Cypher par 0039 the display unit 116 is a touch-capacitive display surface capable of receiving and processing input from individuals).

Regarding Claim 9 (Original), Cypher as modified teaches the system of claim 1, wherein 
the sensor comprises at least one of a camera (Cypher par 0085 camera), a thermal imager (Cypher par 0077 PIR sensor), a microphone, an occupancy sensor, or a wireless receiver.

Regarding Claim 10 (Currently Amended), Cypher as modified teaches the system of claim 1, wherein 
the preselected setting of the first user profile includes an arrangement of a control interface configured to operate at least one of an oven, a refrigerator, or a thermostat (Barkay par 0036 [the functionality] may comprise a climate control system [thermostat] for adapting temperature or humidity of a region of the environment to a person's preference; par 0023 a functionality offered to a person by a sentient environment may automatically "surface" on the person's mobile terminal upon the person entering and being recognized as present in the environment. Automatic surfacing may be provided by an adaptive application that is activated by presence of the person in the environment. The functionality may also be offered and/or announced on a suitable audio and/or video interface, for example, video screens 24, 25 or 26 in sentient restaurant 20, comprised in the sentient environment).
Cypher Reddit and Barkay are analogous art as they each pertain to interactive display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Cypher/ Reddit with the inclusion of the thermostat control interface of Barkay. The motivation would have been in order to provide adapting temperature or humidity of a region of the environment to a person's preference (Barkay par 0036).

Regarding Claim 22 (Original), Cypher as modified teaches the interactive display assembly of claim 21, wherein 
the image includes a control interface (Cypher par 0078 FIG. 6B is a diagram illustrating a GUI being presented by the interactive wall display 110 in response to detecting the presence of an individual 602; at least par 0081 the individual 704 may interact directly with the GUI (e.g., expand, collapse, or move to another location) using touch gestures).
However, Cypher as modified appears not to expressly teach wherein 
the controller is configured to cause the plurality of display devices to display the image at the section of the elongated continuous display area identified nearest the user.
Barkay teaches wherein 
the controller is configured to cause the plurality of display devices to display the image at the section of the elongated continuous display area identified nearest the user (Barkay par 0029 as user 130 enters the restaurant, a camera 51 comprised in gesture recognition system 50 acquires images of her and sends the images to computer system 40. The computer system processes the images and identifies her responsive to her facial features in the images and her personal profile and welcomes her by name with a greeting displayed on video screen 25).
Cypher Reddit and Barkay are analogous art as they each pertain to interactive display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Cypher/ Reddit with the inclusion of the image display near the user of Barkay. The motivation would have been in order to provide customized display for each user.

Regarding Claim 24 (Original), Cypher as modified teaches the interactive display assembly of claim 11. However, Cypher as modified appears not to expressly teach wherein 
the image includes a control interface configured to operate at least one of an oven, a refrigerator, or a thermostat.
Barkay teaches wherein 
the preselected setting of the user profile includes an arrangement of a control interface configured to operate at least one of an oven, a refrigerator, or a thermostat (par 0036 [the functionality] may comprise a climate control system [thermostat] for adapting temperature or humidity of a region of the environment to a person's preference; par 0023 a functionality offered to a person by a sentient environment may automatically "surface" on the person's mobile terminal upon the person entering and being recognized as present in the environment. Automatic surfacing may be provided by an adaptive application that is activated by presence of the person in the environment. The functionality may also be offered and/or announced on a suitable audio and/or video interface, for example, video screens 24, 25 or 26 in sentient restaurant 20, comprised in the sentient environment).
Cypher Reddit and Barkay are analogous art as they each pertain to interactive display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Cypher/ Reddit with the inclusion of the thermostat control interface of Barkay. The motivation would have been in order to provide adapting temperature or humidity of a region of the environment to a person's preference (Barkay par 0036).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cypher in view of Barkay and further in view of Reddit and Mackraz (U.S. Patent 9405391 B1).

Regarding Claim 7 (Original), Cypher as modified teaches the system of claim 1. However, Cypher as modified appears not to expressly teach wherein 
the sensor is configured to capture an object obstructing the interactive display area, and wherein 
the controller is configured to identify the object based on the sensor signal and display a control interface at a section of the elongated display that does not interfere with the identified object.
Mackraz teaches wherein 
the sensor is configured to capture an object obstructing the interactive display area (col 2 lines 13-28 the electronic device may include a camera for detecting an object that obscures at least some of the displayed content. For instance, the camera may detect an object that blocks projected content from reaching a display medium (e.g., a cup on a table that blocks projected content)), and wherein 
the controller is configured to identify the object based on the sensor signal (col 32 lines 29-32 in an example where the electronic device projects the content onto a tabletop on which on a coaster sits, the electronic device may recognize the coaster via the camera and may re-project the content around the coaster) and display a control interface at a section of the elongated display that does not interfere with the identified object (col 2 lines 13-28 the electronic device may re-project the content around the obscuring object so as to allow a viewing user to continue viewing the content without obstruction).
Cypher Barkay Reddit and Mackraz are analogous art as they each pertain to interactive display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Cypher/Barkay/Reddit with the inclusion of the obstruction detection and redisplay of Mackraz. The motivation would have been in order to provide the user consume the displayed content without need for moving the obstructing object (Mackraz col 2 lines 1-10).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cypher in view of Reddit  and Miller (U.S. Patent Application Publication 20170095634 A1).

Regarding Claim 15 (Original), Cypher as modified teaches the interactive display assembly of claim 1. However, Cypher as modified appears not to expressly teach, further comprising 
a support base attached to an edge of the touchscreen, wherein 
the touchscreen is configured to pivot about the support base away from the plurality of display devices and the wall surface.
Miller teaches further comprising 
a support base attached to an edge of the touchscreen (par 0079 the touch screen is supported with a hinge or swivel along the lower edge), wherein 
the touchscreen is configured to pivot about the support base away from the plurality of display devices and the wall surface (Fig 2 par 0077 teaches a user interface 260 that may comprise a “touch screen”, and one or more displays, some of which may be “touch screen displays”; par 0079 teaches tilting a portion of the user interface outward from the housing, or from a vertical mounting surface, to an open position; or changing the angle of the “touch screen”).
It would have been obvious to one of ordinary skill in the art to modify the interactive display assembly of Cypher/Reddit to include the pivoting touch screen of Miller because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the interactive display assembly of Cypher/Reddit as modified by the pivoting touch screen of Miller can yield a predictable result of allowing access to components of the user interface (Miller par 0099). Thus, a person of ordinary skill would have appreciated including in the interactive display assembly of Cypher/Reddit the ability to use the pivoting touch screen of Miller since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher in view of Reddit and further in view of Miller and Marques et al. (U.S. Patent Application 20180024666 A1, hereinafter “Marques”).

Regarding Claim 16 (Original), Cypher as modified teaches the interactive display assembly of claim 15. However, Cypher as modified appears not to expressly teach wherein the support base includes a channel that receives and supports a lower edge portion of the plurality of display devices.
Marques teaches wherein the support base includes a channel that receives and supports a lower edge portion of the plurality of display devices (par 0069 multiple displays are received and supported by a chute along their lower edge).
It would have been obvious to one of ordinary skill in the art to modify the interactive display assembly of Cypher/Reddit/Miller to include the support channel of Marques because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the interactive display assembly of Cypher/Reddit /Miller as modified by the support channel of Marques can yield a predictable result of positioning/ supporting a wall of adjacent displays (Marques par 0069). Thus, a person of ordinary skill would have appreciated including in the interactive display assembly of Cypher/Reddit /Miller the ability to use the support channel of Marques since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 17 (Original), Cypher as modified teaches the interactive display assembly of claim 16, wherein the lower edge portion of the plurality of display devices that is disposed in the channel is not part of the interactive display area (Marques par 0072 teaches that the displays may include a bezel, construed as a non-interactive display area).
It would have been obvious to one of ordinary skill in the art to modify the interactive display assembly of Cypher/Reddit /Miller to include the bezel non-interactive edge area and with display edges received in a support chute of Marques because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the interactive display assembly of Cypher/Reddit /Miller as modified by the bezel non-interactive edge area and with display edges received in a support chute of Marques can yield a predictable result of positioning/ supporting a wall of adjacent displays without obstructing any interactive display area. Thus, a person of ordinary skill would have appreciated including in the interactive display assembly of Cypher/Reddit /Miller the ability to use the bezel non-interactive area and with display edges received in a support chute of Marques since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cypher in view of Reddit and further in view of Miller, Marques, and Wang et al. (U.S. Patent Application 20160188109 A1, hereinafter “Wang”).

Regarding Claim 18 (Original), Cypher as modified teaches the interactive display assembly of claim 16. However, Cypher as modified appears not to expressly teach wherein the controller is configured to determine the interactive display area with a calibration routine.
Wang teaches wherein the controller is configured to determine the interactive display area with a calibration routine (Fig 5 paras 0122-0133 teach calibration routines for multidisplay interactive areas).
It would have been obvious to one of ordinary skill in the art to modify the interactive display assembly of Cypher Reddit /Miller/Marques to include the calibration routine of Wang because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the interactive display assembly of Cypher Reddit /Miller/Marques as modified by the calibration routine of Wang can yield a predictable result of improving the accuracy of gestures used to control a display interface (Wang par 0029). Thus, a person of ordinary skill would have appreciated including in the interactive display assembly of Cypher Reddit /Miller/Marques the ability to use the calibration routine of Wang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cypher et al. (U.S. Patent Application 20150262286 A1, hereinafter “Cypher”) in view of Miller (U.S. Patent Application Publication 20170095634 A1) and further in view of Pryor (U.S. Patent Application 20100182136 A1).

Regarding Claim 19 (Currently Amended), Cypher as modified teaches the interactive display assembly of claim 15. However, Cypher as modified appears not to expressly teach wherein 
the support base is configured to be disposed between the wall surface and the countertop of a cabinet, and wherein 
the support base has a thickness that is substantially equal to a depth of the plurality of display devices. 
Pryor teaches wherein 
the support base is configured to be disposed between the wall surface and a countertop of a cabinet (par 0158 Fig 11 the base of wall mounted control surface 1105 is between the wall and the countertop, see Fig 11 annotated excerpt below), and wherein 
the support base has a thickness that is substantially equal to a depth of the plurality of display devices (par 0158 Fig 11 the base of wall mounted control surface 1105 has a thickness substantially equal to its depth).


    PNG
    media_image1.png
    358
    365
    media_image1.png
    Greyscale
   Fig 11 annotated excerpt 
It would have been obvious to one of ordinary skill in the art to modify the interactive display assembly of Cypher/Reddit /Miller to include the support base width and position of Pryor because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the interactive display assembly of Cypher/Reddit /Miller as modified by the support base width and position of Pryor can yield a predictable result of providing minimum countertop footprint wall-mounting means. Thus, a person of ordinary skill would have appreciated including in the interactive display assembly of Cypher/Reddit /Miller the ability to use the support base width and position of Pryor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cypher in view of Reddit and further in view of Lawrence et al. (U.S. Patent Application 20200029727 A1, hereinafter “Lawrence”).

Regarding Claim 20  (Original), Cypher as modified teaches the interactive display assembly of claim 11. However, Cypher as modified appears not to expressly teach further comprising 
a power strip attached along an upper edge of the touchscreen, wherein the power strip has at least one outlet that is configured to receive an accessory plug.
Lawrence teaches a countertop touchscreen device further comprising 
a power strip attached along an upper edge of the touchscreen, wherein the power strip has at least one outlet that is configured to receive an accessory plug (par 0018 Fig 1 device with touchscreen 44, with a strip of power charging ports 48 (par 0019) attached along an upper edge of the touchscreen, the charging ports 48 comprising an outlet that may receive an accessory plug).
It would have been obvious to one of ordinary skill in the art to modify the interactive display assembly of Cypher/Reddit to include the power strip of Lawrence because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the interactive display assembly of Cypher/Reddit as modified by the power strip of Lawrence can yield a predictable result of providing convenient accessory device charging means and location. Thus, a person of ordinary skill would have appreciated including in the interactive display assembly of Cypher/Reddit the ability to use the power strip of Lawrence since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cypher in view of Reddit and further in view of Baron (U.S. Patent Application 5722747 A).

Regarding Claim 25 (Original), Cypher as modified teaches the interactive display assembly of claim 11. However, Cypher as modified appears not to expressly teach further comprising 
a light assembly attached along an upper edge of the touchscreen, wherein 
the light assembly has a light element that is configured to direct light onto a countertop surface.
Baron teaches further comprising 
a light assembly attached along an upper edge of the 
the light assembly has a light element that is configured to direct light onto a countertop surface (col 1 lines 18-21 another type of display, often used for high cost merchandise such as jewelry, is built into a countertop, and will often include internal lighting along the top edges of the cabinet in order to shed light down on the countertop).
It would have been obvious to one of ordinary skill in the art to modify the interactive touchscreen display of Cypher/Reddit to include the light element attached along the display top edge of Baron because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the interactive touchscreen display of Cypher/Reddit, as modified by the light element attached along the display top edge of Baron can yield a predictable result of providing countertop lighting in front of the display. Thus, a person of ordinary skill would have appreciated including in the interactive touchscreen display of Cypher/Reddit the ability to use the light element attached along the display top edge of Baron since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher in view of Barkay and further in view of Reddit and Vanska et al. (U.S. Patent Application Publication 20040172396 A1).

Regarding Claim 26 (New), Cypher as modified teaches the interactive display assembly of Claim 1, wherein the controller is further configured to: 
determine a second location of a second user relative to the elongated display based on the received sensor signal (Barkay par 0018 Fig 1 elongated display sensors comprising cameras 51 may image at least first and second users and determine their locations based on a camera signal); 
identify a second characteristic of the second user based on the received sensor signal, wherein the characteristic corresponds with a second user profile (Barkay par 0029 Fig 1 camera 51 comprised in gesture recognition system 50 acquires images of [second user 130] and sends the images to computer system 40. The computer system processes the images and identifies her responsive to her facial features in the images and her corresponding personal profile).
However, Cypher as modified appears not to expressly teach 
wherein the controller is still further configured to control one or more appliances of the kitchen environment according user inputs from at least one of the first user according first control rights of the first user profile or from the second user according to second control rights of the second user profile, wherein the first control rights and the second control rights are different.
Vanska teaches wherein the controller is still further configured to control one or more appliances of the kitchen environment according user inputs from at least one of the first user according first control rights of the first user profile or from the second user according to second control rights of the second user profile, wherein the first control rights and the second control rights are different (par 0043 users using a controller terminal [inputting inputs] can control each kitchen appliance according to the user’s access rights, as stored in a profile par 0046; par 0009 differing appliance use rights for different users, i.e. permission to control, or lacking such permission).
Cypher Barkay Reddit and Vanska are analogous art as they each pertain to interactive display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Cypher/Barkay/Reddit with the inclusion of the control rights profiles of Vanska. The motivation would have been in order to provide a system that allows an owner to give other people such as family members, houseguests, etc., differing rights to use different appliances, gives the owner a method to control who can use appliances and when they can use them, and gives the owner immediate notification if an appliance is used against his or her authority (Vanska par 0009).
  
Regarding Claim 27 (New), Cypher as modified teaches the interactive display assembly of Claim 26, wherein 
the first control rights authorize the first user to control the one or more appliances, and the second control rights do not authorize the second user to control the one or more appliances (par 0043 users using a controller terminal [inputting inputs] can control each kitchen appliance according to the user’s access rights, as stored in a profile par 0046; par 0009 differing appliance use rights for different users, i.e. permission to control, or lacking such permission).  
Cypher Barkay Reddit and Vanska are analogous art as they each pertain to interactive display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Cypher/Barkay/Reddit with the inclusion of the control rights profiles of Vanska. The motivation would have been in order to provide a system that allows an owner to give other people such as family members, houseguests, etc., differing rights to use different appliances, gives the owner a method to control who can use appliances and when they can use them, and gives the owner immediate notification if an appliance is used against his or her authority (Vanska par 0009).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher in view of Reddit and further in view of Skillman et al. (U.S. Patent Application 20090033522 A1, hereinafter “Skillman”).

Regarding Claim 28 (New), Cypher as modified teaches the interactive display assembly of Claim 11. However, Cypher as modified appears not to expressly teach wherein 
the backsplash further includes an overlay that covers the plurality of display devices and provides an outermost surface of the backsplash. 
 Continuous overlays for tiled displays are well-known. Skillman teaches an overlay that covers the plurality of display devices and provides an outermost surface (par 0068 A number of smaller keypad displays may be juxtaposed or be tiled on the surface of the electronic device. Then, a protective film may be covered over the keypad displays to give the appearance of a single input module).
Cypher Reddit and Skillman are analogous art as they each pertain to tiled display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Cypher/Reddit with the inclusion of the outer cover of Skillman. The motivation would have been in order to give the appearance of a single input module (Skillman par 0068).

Regarding Claim 29 (New), Cypher as modified teaches the interactive display assembly of Claim 28, wherein 
the outermost surface provided by the overlay is substantially uninterrupted and flat (par 0068 A number of smaller keypad displays may be juxtaposed or be tiled on the surface of the electronic device. Then, a protective film may be covered over the keypad displays to give the appearance of a single input module; par 0047 Fig 3 flat continuous surface as shown).
Cypher Reddit and Skillman are analogous art as they each pertain to tiled display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Cypher/Reddit with the inclusion of the outer cover of Skillman. The motivation would have been in order to give the appearance of a single input module (Skillman par 0068).

Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624